Exhibit 10.11(b)

SEVERANCE AGREEMENT

SEVERANCE AGREEMENT (the “Agreement”) dated February 2, 2007 by and between The
Nielsen Company B.V. and The Nielsen Company (US), Inc. (the “Company”) and
James W. Cuminale (the “Executive”).

The Company desires to induce Executive to remain in employment by providing the
Executive protection in the event of a termination of the Executive’s employment
in certain circumstances, and Executive desires to continue to be employed by
the Company and to accept such protection.

In consideration of the promises and mutual covenants contained herein and for
other good and valuable consideration, the parties agree as follows:

1. Term. This Agreement shall be effective for a period commencing on the date
of this Agreement and ending on February 1, 2008 (the “Term”); provided,
however, that commencing with February 2, 2008 and on each anniversary thereof
(each an “Extension Date”), the Term shall automatically be extended for an
additional twelve (12) month period, unless the Company or Executive provides
the other party hereto twelve (12) month’s prior written notice before the next
Extension Date that the Term shall not be so extended.

2. Termination of Employment.

a. By the Company without Cause or by Executive for Good Reason. If, during the
Term, Executive’s employment with the Company and its affiliates is terminated
by the Company without Cause or by Executive’s resignation for Good Reason (as
each such term is defined in Section 3 below), subject to the Executive’s
execution of a general waiver and release of claims agreement substantially in
the form attached hereto as Exhibit A, and subject to the Executive’s compliance
with the terms of Exhibit B attached hereto, Executive shall be entitled to
receive:

(i) a cash severance payment equal to two (2) times the Executive’s annual rate
of base salary, as in effect prior to the date on which such termination occurs
(or, if higher, as in effect prior to the occurrence identified in
Section 3(c)(ii)), payable in equal installments, in accordance with the normal
payroll practices of the Company over the twenty-four (24) month period
following the date of termination (the “Severance Period”); provided, however,
that such severance payment shall be in lieu of notice or any other severance
benefits to which the Executive might otherwise be entitled; and

(ii) the annual cash bonus that the Executive would have received, if the
Executive had remained employed by the Company through the end of the fiscal
year of the Company in which such termination occurs (with the determination of
the amount, if any, of such bonus based on the Company’s performance in relation
to the applicable performance targets previously established by the Company for
such fiscal year, as determined in good faith by the Compensation Committee of
the Board of Supervisory Directors of The Nielsen Company B.V.), multiplied by
the Pro-Rate Factor (as defined in Section 3 below) (as applicable to the
Executive’s employment with the Company) and paid at such time as the annual
cash bonus would otherwise have been paid to the Executive;



--------------------------------------------------------------------------------

(iii) continuation of the Executive’s coverage under the Company’s health and
welfare benefit plans and programs in which the Executive was entitled to
participate immediately prior to the date of termination, to the extent
permitted under the terms of such plans and programs, until the earlier to occur
of (i) the end of the Severance Period and (ii) the date on which the Executive
receives comparable health and welfare benefits from any subsequent employer;
provided that, to the extent that the Company is unable to continue such
benefits because the terms of such plan or program does not so permit, or if
such continuation would violate Section 105(h) of the Internal Revenue Code of
1986, as amended (the “Code”), the Company shall then provide the Executive with
an economically equivalent benefit or payment determined on (to the extent
health and welfare benefit plans and programs in which the Executive was
entitled to participate immediately prior to the date of termination were
non-taxable to the Executive) an after-tax basis;

(iv) all earned and unpaid and/or vested, nonforfeitable amounts owing or
accrued at the date of Executive’s termination of employment (include any earned
but unpaid base salary) under any compensation and benefit plans, programs, and
arrangements of the Company and its affiliates in which Executive theretofore
participated, payable in accordance with the terms and conditions of the plans,
programs, and arrangements (and agreements and documents thereunder) pursuant to
which such compensation and benefits were granted or accrued; and

(v) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of termination.

b. By the Company for Cause or by Executive without Good Reason. If, during the
Term, Executive’s employment with the Company and its affiliates is terminated
by the Company for Cause or by Executive’s resignation without Good Reason,
Executive shall be entitled to receive only those benefits described in
Section 2(a)(iv) and (v) above.

c. Due to Executive’s Death or Disability. If, during the Term, Executive’s
employment with the Company and its affiliates is terminated by the Company by
reason of Executive’s death or Disability (as defined in Section 3 below),
Executive or Executive’s estate (as the case may be) shall be entitled to
receive only those payments and benefits described in Section 2(a)(ii), (iv) and
(v) above.

d. Following Executive’s termination or resignation (as the case may be), except
as set forth in this Sections 2 and Sections 4 and 6, below, Executive shall
have no further rights to any other compensation or benefits under this
Agreement or any other severance plan or arrangement maintained by the Company
or any of its affiliates, except as otherwise provided under any stock option or
management stockholder’s agreement entered into by and between Executive and the
Company or any of its affiliates.

 

2



--------------------------------------------------------------------------------

3. Definitions. For purposes of this Agreement:

a. “Cause” shall mean

(i) Executive’s willful misconduct with regard to the Company;

(ii) Executive’s indictment for, conviction of, or plea of nolo contendere to
(under the laws of the United States or any state thereof), a felony, a
misdemeanor involving moral turpitude, or an intentional crime involving
material dishonesty other than, in any case, vicarious liability;

(iii) Executive’s conduct involving the use of illegal drugs in the workplace;

(iv) Executive’s failure to attempt in good faith to follow a lawful directive
of his or her supervisor within ten (10) days after written notice of such
failure is delivered to Executive by the Company; and/or

(v) Executive’s material breach of the Executive’s Management Stockholders’
Agreement or the Executive’s other agreements with the Company, which continues
beyond ten (10) days after written demand for substantial performance is
delivered to the Executive by the Company (to the extent that, in the reasonable
judgment of the Company’s Supervisory Board, such breach can be cured by the
Executive).

b. “Disability” shall mean the Executive’s physical or mental inability to
perform substantially his or her employment duties for a period of 180
consecutive days as determined by an approved medical doctor. For this purpose,
an approved medical doctor shall mean a medical doctor selected by the Company
and the Executive. If the Company and the Executive cannot agree on a medical
doctor, each party shall select a medical doctor and the two doctors shall
select another medical doctor who shall be the sole medical doctor for this
purpose.

c. “Good Reason” shall mean without Executive’s express written consent, the
occurrence of any of the following circumstances:

(i) a material diminution in the nature or scope of Executive’s
responsibilities, duties or authority (other than any such diminution which may
occur by reason of the corporate restructuring programs in effect as of the time
of the Agreement); or

(ii) a reduction in Executive’s annual base salary and/or target annual
incentive under the Company’s Annual Incentive Plan (“target AIP”) (excluding
any reduction in Executive’s base salary and/or target AIP that is part of a
plan to reduce compensation of comparably situated employees of the Company
generally; provided that such reduction in Executive’s base salary and/or target
AIP is not greater than ten percent (10%) of such base salary and/or target
AIP);

 

3



--------------------------------------------------------------------------------

(iii) the relocation by the Company of Executive’s primary place of employment
with the Company to a location more than fifty (50) miles outside of Executive’s
current principal place of employment (which shall not be deemed to occur due to
a requirement that Executive travel in connection with the performance of his or
her duties);

(iv) the failure by the Company to renew the Term of this Agreement; in any case
of the foregoing, that remains uncured after ten (10) business days after
Executive has provided the Company written notice that Executive believes in
good faith that such event giving rise to such claim of Good Reason has
occurred, so long as such notice is provided within ninety (90) days after such
event has first occurred.

d. “Pro-Rate Factor” shall mean a fraction, (i) the numerator of which is equal
to the number of days that the Executive is employed by the Company during the
calendar year in which the Executive’s employment terminates, and (ii) the
denominator of which is the number of days in such calendar year.

4. Tax Gross-up. During the Term, but only following the occurrence of an
initial public offering of the common stock of the Company or any of its
affiliates, as applicable, should Executive receive any payments (including
pursuant to any stock option or equity award plans) from the Company or its
affiliates that are subject to tax under Section 4999 of the Code, the
provisions of Exhibit C shall apply to such payments.

5. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 8(e) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and the date of termination, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

6. Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Section 409A of the Code
or any regulations or Treasury guidance promulgated thereunder, the Company
shall, after consulting with the Executive, reform such provision to comply with
Section 409 A of the Code; provided that the Company agrees to maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Executive of the applicable provision without violating the provisions of
Section 409A of the Code.

7. Restrictive Covenants. As a condition to the payment of Executive’s severance
in accordance with Sections 2(a) and 2(b) of this Agreement, Executive agrees to
be bound by the restrictive covenants set forth in Exhibit B attached hereto and
incorporated by reference herein.

 

4



--------------------------------------------------------------------------------

8. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, without regard to conflicts of laws
principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the subject matter contained herein, and during
the Term supersedes all prior agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

c. No Waiver; Severability. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

d. Successor; Binding Agreement. The Company shall assign this Agreement and its
obligations hereunder to any successor thereof. This Agreement shall inure to
the benefit of and be enforceable by Executive and Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amount would still be
payable to Executive hereunder had Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, if
there is no such designee, to Executive’s estate.

e. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

The Nielsen Company B.V.

770 Broadway

New York, NY 10003

Attention: Chief Human Resources Officer

 

5



--------------------------------------------------------------------------------

If to Executive:

James W. Cuminale

7 chateau Ridge Road

Greenwich, CT 06831

f. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

g. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Agreement be
reduced by an compensation earned by Executive as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by Executive to the Company, or otherwise.

h. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signatures on next page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LOGO [g446881g01a01.jpg]

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

James W. Cuminale (the “Executive”) agrees for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, hereby forever to release, discharge, and covenant not
to sue The Nielsen Company B.V., a private company with limited liability
incorporated under the laws of the Netherlands (Besloten Vennootschap met
Beperkte Aansprakelijkheid) (the “Company”), the Company’s past, present, or
future parent, affiliated, related, and/or subsidiary entities, and all of their
past and present directors, shareholders, officers, general or limited partners,
employees, agents, and attorneys, and agents and representatives of such
entities, in such capacities, and employee benefit plans in which the Executive
is or has been a participant by virtue of his employment with the Company, and
the successors of the Company or any of the foregoing entities, from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which the Executive has or may have had against such entities based
on any events or circumstances arising or occurring on or prior to the date of
this Release (or, with respect to claims of disparagement, arising or occurring
on or prior to the date this Release is executed), arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever, (a) the Executive’s employment with the Company or the termination
thereof or (b) the Executive’s status at any time as a holder of any securities
of the Company, and any and all claims arising under the law of the United
States, any other country, or any state, or locality relating to employment, or
securities, including, without limitation, claims of wrongful discharge, breach
of express or implied contract, fraud, misrepresentation, defamation, or
liability in tort, claims of any kind that may be brought in any court or
administrative agency, any claims arising under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the Securities Act of 1933, the
Securities Exchange Act of 1934, the Sarbanes-Oxley Act, and similar statutes,
ordinances, and regulations of the United States, any other country, or any
state or locality; provided, however, notwithstanding anything to the contrary
set forth herein, that this general release shall not extend to (x) amounts owed
to or rights available for the Executive under that certain Severance Agreement
dated March , 2007, by and between the Company and the Executive (the “Severance
Agreement”) and (y) benefit claims under employee pension benefit plans in which
the Executive is a participant by virtue of his employment with the Company or
to benefit claims under employee welfare benefit plans for occurrences (e.g.,
medical care, death, or onset of disability) arising after the execution of this
Release by the Executive.

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). The Executive understands
and warrants that he has been given a period of 21 days to review and consider
this Release. The Executive is hereby advised to consult with an attorney prior
to executing the Release. By his signature below, the Executive warrants that he
has had the opportunity to do so and to be fully

 

A-1



--------------------------------------------------------------------------------

and fairly advised by that legal counsel as to the terms of this Release. The
Executive further warrants that he understands that he may use as much or all of
his 21-day period as he wishes before signing, and warrants that he has done so.

The Executive further warrants that he understands that he has seven days after
signing this Release to revoke the Release by notice in writing to [            
]. This Release shall be binding, effective, and enforceable upon both parties
upon the expiration of this seven-day revocation period without [              ]
having received such revocation, but if the Executive revokes the Release during
such time, the Executive understands that the Executive will forfeit any rights
he may have to any severance payments and benefits otherwise due under
Section 2(a) of the Severance Agreement.

Executed this          day of                     , 20    

       James W. Cuminale  



--------------------------------------------------------------------------------

EXHIBIT B

Restrictive Covenants

(1) Non-Competition; Non-Solicitation; No-Hire

 

  (a) The Executive shall not, at any time during the Term or during the
two-year period following the date of any termination of the Executive’s
employment (the “Restricted Period”):

 

  (i)

Directly or indirectly engage in, have any equity interest in, or manage or
operate (whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) any of the entities (which term
“entity” shall for purposes of this Exhibit B include any subsidiaries, parent
entities or other affiliates thereof (measured on the date of the Executive’s
commencement of activities for such entities), or any successor thereto with
regard to all or substantially all of the entity’s assets) set forth in a letter
to be delivered to the Executive within thirty (30) days of the date hereof
(each, a “Competitive Entity”), which original Competitive Entity must satisfy
the fifteen (15) percent threshold described below (but as applied to the Group
(as defined below)); provided, however, that the Executive shall be permitted to
acquire a passive stock or equity interest in any such entity provided the stock
or other equity interest acquired is not more than five (5) percent of the
outstanding interest in such entity; provided, further, that, at any time prior
to delivery of a Notice of Termination by either party hereto, the Company shall
have the discretion, acting reasonably and in good faith, to add additional
Competitive Entities up to a total of ten (10), including those previously on
the list, or to substitute another entity for any of the Competitive Entities;
provided, further, that such addition or substitution is made prior to the
giving of a Notice of Termination. Notwithstanding the foregoing, if the Company
acquires any business in another business line (each, a “New Business”), then
the Company shall have the discretion, acting reasonably and in good faith, to
add up to five (5) competitors of the New Business to the foregoing list of the
Competitive Entities, in excess of the applicable numerical limit, so long as
each such added competitor derives at least fifteen (15) percent of its
consolidated revenues and profits from business units that are competitive with
the New Business based on the consolidated revenues and profits in the fiscal
year immediately prior to the year such entity is added as a Competitive Entity;
provided, further, that (x) at the time of any such acquisition, the Company
shall examine the entire list of Competitive Entities and, in good faith, remove
any which it reasonably believes should no longer be considered Competitive
Entities, (y) the Company shall promptly remove any Competitive Entities in the
event of the subsequent sale of the business of the Company with respect to
which such Competitive Entity competes and (z) in no event shall the number of
Competitive Entities be



--------------------------------------------------------------------------------

  more than seventeen (17). For purposes of this Exhibit B, the term “Group”
shall mean shall mean Valcon Acquisition Holding (Luxembourg) S.a r.l., a
private limited company incorporated under the laws of Luxembourg (“Lux Holdco”)
and any of its direct and indirect subsidiaries and affiliates (including,
without limitation, the U.S. Entity), together with any successor thereto.

 

  (ii) Directly or indirectly solicit or hire, on his own behalf or on behalf of
any other person or entity, the services of any individual who, at the time of
the Executive’s termination of employment hereunder, is (or, at any time during
the previous twelve (12) months, was) a management-level employee or executive
officer of the Company or, other than in the good faith performance of his
duties with the Company, solicit or induce any of the Company’s then employees
to terminate employment with the Company; provided that the foregoing shall not
be violated if an entity with which the Executive is then associated solicits or
hires any such prohibited person (other than any such person that is set forth
on a list containing no more than fifty (50) individuals, to be provided by the
Company to the Executive within thirty (30) days of his termination of
employment hereunder), so long as the Executive does not, with knowledge of such
person’s relationship with the Company, direct or approve and is not otherwise
involved in such solicitation or hire of the specific person (as opposed to
filling the position). The restrictions in this Section (l)(a)(ii) shall not
apply to (A) general solicitations that are not specifically directed to
employees of the Company or any affiliate or (B) serving as a reference at the
request of an employee. There shall be no violation of this Section (l)(a)(ii)
that may serve as a basis for Cause or a forfeiture event, unless there is an
actual hire and the failure of such person hired to return to the Company’s
employ (or other cure, if possible) within ten (10) days of Executive’s receipt
of written notice from the Company; or

 

  (iii)

Other than in the good faith performance of his duties with the Company,
directly or indirectly, on his own behalf or on behalf of any other person or
entity, recruit or otherwise solicit or induce any customer, subscriber or
supplier of the Company at the time of the Executive’s termination of employment
hereunder (or, at any time during the previous twelve (12) months) to terminate
its arrangements with the Company, otherwise adversely change its relationship
with the Company, or establish any relationship with the Executive or any of his
affiliates for any business purpose competitive with the business of the
Company; provided that the foregoing shall not be violated (A) by actions of the
Executive taken on behalf of an entity with which the Executive is then
associated and which is a customer, subscriber or supplier of the Company, to
the extent that such actions are taken in connection with such customer,
subscriber or supplier relationship, and (B) if an entity with which the
Executive is then associated solicits or induces any such prohibited person, so
long as the



--------------------------------------------------------------------------------

  Executive does not, with knowledge of such person’s relationship with the
Company, direct or approve and is not otherwise involved in such solicitation or
inducement of the specific transaction (as opposed to transactions in general).
The restrictions in this Section (l)(a)(iii) shall not apply to general
advertisements that are not specifically directed to customers or suppliers of
the Company or any affiliate. There shall be no violation of this Section
(l)(a)(iii) that may serve as a basis for Cause or a forfeiture event, unless
there is an actual termination, or an adverse change in the relationship, by a
customer, subscriber or supplier of the Company and a failure by the Executive
to cure within ten (10) days of receipt of written notice from the Company.

 

  (b) In the event that the terms of this Section (1) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

  (c) As used in this Section (1), the term “Company” shall only include Lux
Holdco and its affiliates.

 

  (d) The provisions contained in Section (l)(a) may be altered and/or waived
with the prior written consent of the Board of Supervisory Directors of The
Nielsen Company B.V., a private company with limited liability incorporated
under the laws of the Netherlands (besloten vennootschap met beperkte
aansprakelijkheid) (the “BV”), or the Compensation Committee thereof.

 

(2) Nondisclosure of Proprietary Information

 

  (a)

Except as deemed desirable by the Executive in the good faith performance of the
Executive’s duties hereunder or pursuant to Section (2)(c), the Executive shall,
during the Term and in perpetuity after the Date of Termination, maintain in
confidence and shall not directly or indirectly, use, disseminate, disclose or
publish, or use for his benefit or the benefit of any person, firm, corporation
or other entity any confidential or proprietary information or trade secrets of
the Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees or other terms of employment
(“Proprietary Information”), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. The Executive’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
his benefit or the



--------------------------------------------------------------------------------

  benefit of any person, firm, corporation or other entity any Proprietary
Information after the Date of Termination will continue so long as such
Proprietary Information is not generally known within the relevant trade or
industry or in the public domain (other than by means of the Executive’s
improper direct or indirect disclosure of such Proprietary Information) or is
available, or becomes available to the Executive on a non-confidential basis,
but only if the Executive has a reasonable good faith belief that such
information is public, and such information is continued to be maintained as
Proprietary Information by the Company. The parties hereby stipulate and agree
that as between them, the Proprietary Information identified herein may be
important, material and may affect the successful conduct of the businesses of
the Company (and any successor or assignee of the Company).

 

  (b) Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes.
Notwithstanding the foregoing, the Executive may retain documents relating to
his personal compensation and entitlements and his personal rolodex.

 

  (c) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the prompt written notice thereof, shall, as
much in advance of the return date as reasonably possible, make available to the
Company and its counsel the documents and other information sought, and shall
reasonably assist, at the Company’s expense, such counsel in resisting or
otherwise responding to such process.

 

  (d) As used in this Section (2), the term “Company” shall only include Lux
Holdco and its affiliates.

 

(3) Non-Disparagement

 

  (a) Each of the parties hereto agrees that at no time during the Executive’s
employment by the Company or at any time within two (2) years thereafter shall
such party (and, in the case of the Company, its officers and the members of the
Executive Board of Directors of the BV, and board of directors of Lux Holdco)
make, or cause or assist any other person to make, with intent to damage, any
public statement or other public communication which impugns or attacks, or is
otherwise critical of, the reputation, business or character of the other party
(including, in the case of Lux Holdco, any of its directors or officers).

 

  (b) Notwithstanding the foregoing, nothing in this Section (3) shall prevent
the Company, the Executive or any other person from (i) responding to incorrect,
disparaging or derogatory public statements to the extent necessary to correct
or refute such public statements, or (ii) making any truthful statement (A) to
the extent necessary in connection with any litigation, arbitration or mediation



--------------------------------------------------------------------------------

  involving this Agreement, including, but not limited to, the enforcement of
this Agreement, (B) to the extent required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with apparent jurisdiction or authority to order or require such person to
disclose or make accessible such information, (C) that is a normal comparative
statement in the context of advertising, promotion or solicitation of customers,
without reference to the Executive’s prior relationship with the Company, or
(D) as the Executive deems reasonably desirable in the good faith performance of
his duties with the Company.

 

(4) Injunctive Relief

It is recognized and acknowledged by the Company and the Executive that a breach
of the covenants contained in Sections (1), (2) and (3) may cause irreparable
damage to the Company and its goodwill and, with respect to Section (3), the
Executive, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Company and the Executive agree that in the event of a breach
of any of the covenants contained in Sections (1), (2) and (3), in addition to
any other remedy which may be available at law or in equity, the Company or the
Executive, as applicable, will be entitled to specific performance and
injunctive relief.



--------------------------------------------------------------------------------

EXHIBIT C

 

(1) Parachute Payments and Excise Taxes

 

  (a) So long as the Company is described in Section 280G(b)(5)(A)(ii)(I) of the
Code, if any payment or benefit (within the meaning of Section 280G(b)(2) of the
Code), to the Executive or for the Executive’s benefit paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, the Executive’s employment with
the Company or a change in ownership or effective control of the Company or of a
substantial portion of its assets (any such payment or benefit, a “Parachute
Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, or if any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive will be entitled to receive additional payments (a “Gross-Up
Payment”) in an amount equal to the Excise Taxes imposed upon the Parachute
Payment and the Gross-Up Payment. Except as expressly provided in this Section
(l)(a), the Executive shall not be entitled to any additional payments in
connection with any Parachute Payments or Gross-Up Payments, including any
reimbursement for the income tax thereon.

 

  (b) If the Company is not described in Section 280G(b)(5)(A)(ii)(I) of the
Code, and if the Executive shall become entitled to a Parachute Payment, which
Parachute Payment will be subject to the Excise Tax, subject to Section (l)(e)
below, then the Company shall pay to the Executive at the time specified below
(i) a Gross-Up Payment such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Parachute Payment and any U.S. federal,
state, and local income or payroll tax upon the Gross-up Payment provided for by
this paragraph, but before deduction for any U.S. federal, state, and local
income or payroll tax on the Parachute Payment, shall be equal to the Parachute
Payment, and (ii) an amount equal to the product of any deductions disallowed
for federal, state or local income tax purposes because of the inclusion of the
Gross-Up Payment in the Executive’s adjusted gross income multiplied by the
highest applicable marginal rate of federal, state or local income taxation,
respectively, for the calendar year in which the Gross-Up Payment is to be made.

 

  (c)

Notwithstanding the foregoing, if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that if the Parachute Payment (other than
that portion valued under Treasury Regulation Section 1.280G, Q&A 24(c)) (the
“Cash Payment”) is reduced by the amount necessary such that the receipt of the
Cash Payment would not give rise to any Excise Tax (the “Reduced Payment”) and
the Reduced Payment would not be less than ninety percent (90%) of the Cash
Payment, then no Gross-Up Payment shall be made to the Executive and the Cash
Payments, in the aggregate, shall be reduced to the Reduced Payments. If the
Reduced Payment is to be effective, payments shall be reduced in the following
order (i) any cash severance based on a multiple of Annual Base Salary or Annual
Bonus, (ii) any other cash amounts payable to the Executive, (iii) any



--------------------------------------------------------------------------------

  benefits valued as parachute payments, (iv) acceleration of vesting of any
stock options for which the exercise price exceeds the then fair market value,
and (v) acceleration of vesting of any equity not covered by subsection
(iv) above, unless the Executive elects another method of reduction by written
notice to the Company prior to the change of ownership or effective control.

 

  (d) In the event that the Internal Revenue Service or court ultimately makes a
determination that the excess parachute payments plus the base amount is an
amount other than as determined initially, an appropriate adjustment shall be
made with regard to the Gross-Up Payment or Reduced Payment, as applicable to
reflect the final determination and the resulting impact on whether the
preceding Section (1)(c) applies.

 

  (e) For purposes of determining whether any of the Parachute Payments and
Gross-Up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants or the Company (the “Accountants”), there is a
reasonable reporting position that such Total Payments (in whole or in part)
either do not constitute “parachute payments,” including giving effect to the
recalculation of stock options in accordance with Treasury Regulation
Section 1.280G-1, Q&A 33, represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the “base amount” or are otherwise not subject to the Excise Tax, and
(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code. To the extent permitted under Revenue Procedure
2003-68, the value determination shall be recalculated to the extent it would be
beneficial to the Executive. All determinations hereunder shall be made by the
Accountants which shall provide detailed supporting calculations both to the
Company and the Executive at such time as they are requested by the Company or
the Executive. If the Accountants determine that payments under this Agreement
must be reduced pursuant to this paragraph, they shall furnish the Executive
with a written opinion to such effect. The determination of the Accountants
shall be final and binding upon the Company and the Executive.

 

  (f)

For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay U.S. federal income taxes at the highest marginal rate of
U.S. federal income taxation in the calendar year in which the Gross-Up Payment
is to be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence for the calendar
year in which the Parachute Payment is to be made, net of the maximum reduction
in



--------------------------------------------------------------------------------

  U.S. federal income taxes which could be obtained from deduction of such state
and local taxes if paid in such year. In the event that the Excise Tax is
subsequently determined by the Accountants to be less than the amount taken into
account hereunder at the time the Gross-Up Payment is made, the Executive shall
repay to the Company, at the time that the amount of such reduction in Excise
Tax is finally determined, the portion of the prior Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-up Payment being repaid by the Executive if
such repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event any portion of the Gross-Up Payment to be refunded to
the Company has been paid to any U.S. federal, state and local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to the Executive, and interest
payable to the Company shall not exceed the interest received or credited to the
Executive by such tax authority for the period it held such portion. The
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if the Executive’s
claim for refund or credit from such tax authority is denied.

 

  (g) In the event that the Excise Tax is later determined by the Accountant or
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time the Gross-Up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.

 

  (h)

The Gross-up Payment or portion thereof provided for above shall be paid not
later than the sixtieth (60th) day following a change in ownership or effective
control covered by Section 280G(b)(2) of the Code that subjects the Executive to
the Excise Tax; provided, however, that if the amount of such Gross-up Payment
or portion thereof cannot be finally determined on or before such day, the
Company shall pay to the Executive on such day an estimate, as determined in
good faith by the Accountant, of the minimum amount of such payments and shall
pay the remainder of such payments, subject to further payments pursuant to
Section (l)(d), as soon as the amount thereof can reasonably be determined, but
in no event later than the ninetieth (90th) day after the occurrence of the
event subjecting the Executive to the Excise Tax. In the event that the amount
of the estimated payments exceeds the amount subsequently determined to have
been due, subject to Section (1)(1), such excess shall constitute a loan by the
Company to the Executive, payable on the fifth (5th) day after demand by the
Company (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).



--------------------------------------------------------------------------------

  (i) In the event of any controversy with the Internal Revenue Service (or
other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
but the Executive shall control any other issues unrelated to the Excise Tax. In
the event that the issues are interrelated, the Executive and the Company shall
in good faith cooperate. In the event of any conference with any taxing
authority as to the Excise Tax or associated income taxes, the Executive shall
permit the representative of the Company to accompany the Executive, and the
Executive and his representative shall cooperate with the Company and its
representative.

 

  (j) The Company shall be responsible for all charges of the Accountant.

 

  (k) The Company and the Executive shall promptly deliver to each other copies
of any written communications, and summaries of any verbal communications, with
any taxing authority regarding the Excise Tax covered by this provision.

Nothing in this Section (1) is intended to violate the Sarbanes-Oxley Act and to
the extent that any advance or repayment obligation hereunder would do so, such
obligation shall be modified so as to make the advance a nonrefundable payment
to the Executive and the repayment obligation null and void.